                   IN THE UNITED STATES DISTRICT COURT FOR THE
                           MIDDLE DISTRICT OF TENNESSEE
                                COLUMBIA DIVISION

 MILTON STEWART, SECRETARY OF                     )
 LABOR                                            )
                                                  )
        Plaintiff,                                )       NO. 1:19-cv-00082
                                                  )
v.                                                )       JUDGE CAMPBELL
                                                  )       MAGISTRATE JUDGE HOLMES
 COMPLETE HOME CARE SERVICES                      )
 OF TN, INC; and KETURA ODEN; and
 CONSUELA ODEN,                                   )
                                                  )
        Defendants.                               )


                                             ORDER

       Pending before the Court is a Report and Recommendation from the Magistrate Judge

(Doc. No. 49) recommending the Court grant Plaintiff’s Motion for Sanctions and Entry of Default

Judgment Against Defendants (Doc. No. 38). Specifically, the Magistrate Judge recommends the

Court enter judgment in favor of Plaintiff in the amount of $47,533.21 in back wages and liquidated

damages, and award Plaintiff $8,911.38 in attorney’s fees. The Magistrate Judge further

recommends the Court enter a permanent injunction against Defendants requiring them to comply

with the FLSA in the future. The Magistrate Judge included a proposed order with the Report and

Recommendation. (See Doc. No. 38-1).

       The Report and Recommendation advised the parties that any objections to the Magistrate

Judge’s findings were to be filed within fourteen days of service (Doc. No. 49 at 16). No objections

have been filed.

       The Court has reviewed the Report and Recommendation (Doc. No. 49) and concludes that

it should be ADOPTED and APPROVED. Accordingly, Plaintiff’s Motion for Sanctions (Doc.




     Case 1:19-cv-00082 Document 50 Filed 08/17/21 Page 1 of 2 PageID #: 931
No. 38) is hereby GRANTED. Default Judgment, with the requested relief, will be entered by

separate Order in favor of the Plaintiff against Defendants Complete Home Care Services of TN,

Inc., Ketura Oden, and Consuela Oden.

       In light of the disposition of the Motion for Sanctions, the Clerk is directed to terminate

Plaintiff’s Motion for Summary Judgment (Doc. No. 43) as MOOT.

       It is so ORDERED.


                                                    ____________________________________
                                                    WILLIAM L. CAMPBELL, JR.
                                                    UNITED STATES DISTRICT JUDGE




                                                   2
    Case 1:19-cv-00082 Document 50 Filed 08/17/21 Page 2 of 2 PageID #: 932
